DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-“20” as originally filed are pending and have been considered as follows.  Note, as per objections below, that the originally filed claims include two claims numbered “4”, two claims numbered “6”, and two claims numbered “7”
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure (See MPEP § 608.01(b):
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains, according to MS Word, 200 words exceeding the maximum length of 150 words.  Correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
The Claims are objected to because of the following informalities: the Claims include two claims numbered “4”, two claims numbered “6”, and two claimed numbered “7”  For purposes of examination in this action, mis-numbered claims are referred to as Claim 4 [the first], Claim 4 [the second], Claim 6 [the first], Claim 6 [the second], Claim 7 [the first], Claim 7 [the second], or within quotes (e.g., “5” refers to the sixth presented claim) in accordance with Applicant’s numbering.
Claim 7 [the second] is objected to because of the following informalities: “then rotated” in line 2 should be “then rotating” consistent with “rotating” in line 1.  Appropriate correction is required.
Claim “8” is objected to because of the following informalities: “a correct fist branch” in line 2 should be “a correct first branch”.  Appropriate correction is required.
Claim “9” is objected to because of the following informalities: “then rotated” in line 2 should be “then rotating” consistent with “rotating” in line 1.  Appropriate correction is required.
Claim “20” is objected to because of the following informalities: “during” should be inserted between “guide wire” and “the first retraction” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-“20” are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, “the catheter procedure system” in line 5-6 lacks proper antecedent basis.  Clarification is required.  Claims 2-“18” depending from Claim 1 are therefore rejected.
As per Claim 4 [the first], “the guide” in line 2 lacks proper antecedent basis.  Clarification is required.  Claims “5” and 6 [the first] do not appear intended to depend from Claim 4 [the first].
As per Claim 4 [the second], “wherein the first user input is a joystick” in line 1 does not have a clear meaning in view of “retracting … in response to a first user input” in line 4 of Claim 1.  Specifically, it is unclear what “retracting … in response to a joystick” would mean.  Clarification is required.  Claims “5” and 6 [the first] depending from Claim 4 [the second] are therefore rejected.
As per Claim “5”, “wherein the second user input is a touchscreen” in line 1 does not have a clear meaning in view of “automatically rotating … in response to a second user input’ in line 5-7 of Claim 1.  Specifically, it is unclear what “automatically rotating … in response to a touchscreen” would mean.  Clarification is required.
As per Claim “10”, “the catheter procedure system” in line 4-5 lacks proper antecedent basis.  Clarification is required.  Claims “11”-“12” depending from Claim “10” are therefore rejected.
As per Claim “15”, “the guide” in line 2 lacks proper antecedent basis.  Clarification is required.  Claims “16”-“18” depending from Claim “15” are therefore rejected.
As per Claim “16”, “wherein the first user input is a joystick” in line 1 does not have a clear meaning in view of “retracting … in response to a first user input” in line 4 of Claim 1.  Specifically, it is unclear what “retracting … in response to a joystick” would mean.  Clarification is required.
As per Claim “17”, “wherein the second user input is a touchscreen” in line 1 does not have a clear meaning in view of “automatically rotating … in response to a second user input’ in line 5-7 of Claim 1.  Specifically, it is unclear what “automatically rotating … in response to a touchscreen” would mean.  Clarification is required.
As per Claim “19”, “a second user input / input” in line 5 does not have a clear meaning.  Clarification is required.  Claim “20” depending from Claim “19” are therefore rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and “19” are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 13, and 18 of U.S. Patent No. 9,962,229 as follows in view of Cohen (US Pub. No. 2008/0009791).  Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims in the present application are included within, and therefore anticipated by, corresponding claims of the reference patent as follows, except wherein the automatically rotating is “in response to a second user input”.
Claim of Present Application
Corresponding Claim of Reference Patent
1. A method for navigating a guide wire during a catheter procedure, the method comprising:
advancing a guide wire through a desired path of an anatomy;

retracting the guide wire in response to a first user input and
automatically rotating a proximal end of the guide wire using the catheter procedure system a predetermined amount while the guide wire is being retracted in response to a second user input; and 
advancing the guide wire through the desired path.
1. A method for navigating a guide wire during a catheter procedure, the method comprising: advancing a guide wire … through a desired path of an anatomy …;
…
retracting the guide wire …

automatically rotating a proximal end of the guide wire about a longitudinal axis of the guide wire using the catheter procedure system while the guide wire is being retracted; … and 

advancing the guide wire to a desired position … .
3. A method according to claim 1, wherein the guide wire is retracted a predetermined amount.
2. A method according to claim 1, wherein the guide wire is retracted a predetermined amount.
1. A method for navigating a guide wire during a catheter procedure, the method comprising:

advancing a guide wire through a desired path of an anatomy;

retracting the guide wire in response to a first user input and
automatically rotating a proximal end of the guide wire using the catheter procedure system a predetermined amount while the guide wire is being retracted in response to a second user input; and 
advancing the guide wire through the desired path.
8. A method for navigating a guide wire during a catheter procedure, the method comprising:
…
advancing a guide wire through the predetermined path …;
…
retracting the guide wire using the catheter procedure system …;
automatically rotating the guide wire about a longitudinal axis of the guide wire using the catheter procedure system while the guide wire is retracted;
…
… advancing the guide wire, … until the guide wire is in the predetermined path … .
3. A method according to claim 1, wherein the guide wire is retracted a predetermined amount.
9. A method according to claim 8, wherein the guide wire is retracted a predetermined amount.
“19.” A catheter procedure system comprising:
a bedside system comprising a guide wire, a guide wire advance/retract actuator coupled to the guide wire and a guide wire rotate actuator coupled to the guide wire; and
a control system coupled to the bedside system, the control system comprising
 a user interface including a first user input and a second user input / input;
at least one display;
a controller programmed to:
automatically rotate a proximal end of the guide wire about a longitudinal axis of the guide wire a predetermined amount using the guide wire rotate actuator while the guide wire is being retracted.
13. A catheter procedure system comprising:
a bedside system comprising a guide wire, a guide wire advance/retract actuator coupled to the guide wire and a guide wire rotate actuator coupled to the guide wire; and
a workstation coupled to the bedside system, the workstation comprising:
a user interface;

at least one display;
a controller … programmed to:
… automatically rotate a proximal end of the guide wire about a longitudinal axis of the guide wire using the guide wire rotate actuator, wherein the guide wire is rotated while the guide wire is being retracted; … .
“19.” A catheter procedure system comprising:
a bedside system comprising a guide wire, a guide wire advance/retract actuator coupled to the guide wire and a guide wire rotate actuator coupled to the guide wire; and
a control system coupled to the bedside system, the control system comprising
 a user interface including a first user input and a second user input / input;
at least one display;
a controller programmed to:
automatically rotate a proximal end of the guide wire about a longitudinal axis of the guide wire a predetermined amount using the guide wire rotate actuator while the guide wire is being retracted.
18. A catheter procedure system comprising:
a bedside system comprising a guide wire, a guide wire advance/retract actuator coupled to the guide wire and a guide wire rotate actuator coupled to the guide wire; and
a workstation coupled to the bedside system, the workstation comprising:
a user interface;

at least one display;
a controller … programmed to:
… automatically rotate the guide wire about a longitudinal axis of the guide wire using the guide wire rotate actuator, wherein the guide wire is rotated while the guide wire is being retracted … .


Cohen discloses a system (100) for controlling a guide wire (142 for embodiments as per ¶219 directed to guidewires) in which one user input (as per 244) is for advancing the guide wire (142) and a second user input (as per 246) is for rotating the guide wire (142) in order to control all of the ranges of movement of the guide wire (142) (Figs. 1-2, 14; ¶216-220, 233).  Applying the teachings of Cohen to the system of the reference patent would applying first and second user inputs as per Cohen within the system of the reference patent since doing so would enhance the system by controlling all of the ranges of movement of the guide wire.  Claims 1, 3, “19”, and “20” are therefore obvious in view of corresponding claims of the reference patent in view of the teachings of Cohen.  Claims 1, 3, “19”, and “20” are therefore rejected.
Claims 1, 3, “19”, and “20” are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 16, and 17 of U.S. Patent No. 10,881,474 as follows in view of Cohen (US Pub. No. 2008/0009791).  Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims in the present application are included within, and therefore anticipated by, corresponding claims of the reference patent as follows, except wherein the automatically rotating is “in response to a second user input.
Claim of Present Application
Corresponding Claim of Reference Patent
1. A method for navigating a guide wire during a catheter procedure, the method comprising:
advancing a guide wire through a desired path of an anatomy;

retracting the guide wire in response to a first user input and
automatically rotating a proximal end of the guide wire using the catheter procedure system a predetermined amount while the guide wire is being retracted in response to a second user input; and 
advancing the guide wire through the desired path.
1. A method for navigating a guide wire during a catheter procedure, the method comprising: advancing a guide wire through a desired path of an anatomy past …;
…
retracting the guide wire … and

automatically rotating a proximal end of the guide wire using the catheter procedure system a predetermined amount while the guide wire is being retracted; and

advancing the guide wire to a desired position ….
3. A method according to claim 1, wherein the guide wire is retracted a predetermined amount.
2. A method according to claim 1, wherein the guide wire is retracted a predetermined amount.
“19.” A catheter procedure system comprising:
a bedside system comprising a guide wire, a guide wire advance/retract actuator coupled to the guide wire and a guide wire rotate actuator coupled to the guide wire; and
a control system coupled to the bedside system, the control system comprising
 a user interface including a first user input and a second user input / input;
at least one display;
a controller programmed to:

automatically rotate a proximal end of the guide wire about a longitudinal axis of the guide wire a predetermined amount using the guide wire rotate actuator while the guide wire is being retracted.
10. A catheter procedure system comprising:
a bedside system comprising a guide wire, a guide wire advance/retract actuator coupled to the guide wire and a guide wire rotate actuator coupled to the guide wire; and
a workstation coupled to the bedside system, the workstation comprising:
a user interface;

at least one display; and
a controller … programmed to:
…
automatically rotate the proximal end of the guide wire about a longitudinal axis of the guide wire a predetermined amount using the guide wire rotate actuator while the guide wire is being retracted … .

“19.” A catheter procedure system comprising:
a bedside system comprising a guide wire, a guide wire advance/retract actuator coupled to the guide wire and a guide wire rotate actuator coupled to the guide wire; and
a control system coupled to the bedside system, the control system comprising
 a user interface including a first user input and a second user input / input;
at least one display;
a controller programmed to:
automatically rotate a proximal end of the guide wire about a longitudinal axis of the guide wire a predetermined amount using the guide wire rotate actuator while the guide wire is being retracted.
16. A catheter procedure system, comprising:
a bedside system comprising a guide wire, a guide wire advance/retract actuator coupled to the guide wire and a guide wire rotate actuator coupled to the guide wire; and
a workstation coupled to the bedside system, the workstation comprising:
a user interface;

at least one display; and
a controller … programmed to:
automatically rotate the proximal end of the guide wire about a longitudinal axis of the guide wire a predetermined amount using the guide wire rotate actuator while the guide wire is being retracted; … .
“20.” The catheter procedure system of claim “19”, wherein the controller is programmed to only automatically rotate the guide wire the first retraction of the guide wire when the guide wire is retracted multiple times.
17. The catheter procedure of system of claim 16, wherein the controller is programmed to only automatically rotate the guide wire during the first retraction of the guide wire when the guide wire is retracted multiple times.


Cohen discloses a system (100) for controlling a guide wire (142 for embodiments as per ¶219 directed to guidewires) in which one user input (as per 244) is for advancing the guide wire (142) and a second user input (as per 246) is for rotating the guide wire (142) in order to control all of the ranges of movement of the guide wire (142) (Figs. 1-2, 14; ¶216-220, 233).  Applying the teachings of Cohen to the system of the reference patent would involve applying first and second user inputs as per Cohen within the system of the reference patent since doing so would enhance the system by controlling all of the ranges of movement of the guide wire.  Claims 1, 3, “19”, and “20” are therefore obvious in view of corresponding claims of the reference patent in view of the teachings of Cohen.  Claims 1, 3, “19”, and “20” are therefore rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6 [the second], 7, “19”, and “20” are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen (US Pub. No. 2008/0009791).

As per Claim 1, Cohen discloses a method for navigating a guide wire (142 for embodiments as per ¶219 directed to guidewires) during a catheter procedure (as per claims 100, 101; ¶216-219, 239), the method comprising:
advancing (as per dial 244 set to “forward”) a guide wire (142) through a desired path (as per advancement of guidewire 142 as per user’s intention) of an anatomy (as per “the human body” in ¶16, 230, claim 7) (Figs. 1, 14; ¶216-219, 233);
retracting (as per dial 244 set to “reverse”) the guide wire (142) in response to a first user input (as per movement of dial 244) (Figs. 1, 14; ¶216-219, 233) and
automatically rotating (as per dial 246 set to “counter clockwise” or “clockwise”) a proximal end of the guide wire (142) using the catheter procedure system (100) a predetermined amount (as per setting of dial 246) while the guide wire (142) is being retracted (as per dial 244 set to “reverse”) in response to a second user input (as per movement of dial 246) (Figs. 1, 14; ¶216-219, 233); and 
advancing (as per dial 244 set to “forward”) the guide wire (142) through the desired path (as per advancement of guidewire 142 as per user’s intention) (Figs. 1, 14; ¶216-219, 233).

As per Claim 2, Cohen further discloses wherein the proximal end of the guide wire (142) is rotated (as per dial 246 set to “counter clockwise” or “clockwise”) a predetermined amount (as per setting of dial 246) independent of the desired path (as per advancement of guidewire 142 as per user’s intention) (Figs. 1, 14; ¶216-219, 233).
As per Claim 3, Cohen further discloses wherein the guide wire (142) is retracted (as per dial 244 set to “reverse”) a predetermined amount (as per response of guidewire 142 to setting of dial 244) (Figs. 1, 14; ¶216-219, 233).

As per Claim 4 [the first], Cohen further discloses wherein rotating (as per dial 246 set to “counter clockwise” or “clockwise”) the proximal end of the guide wire (142) includes rotating the guide wire (142) about a longitudinal axis of the guide (138) using a guide wire rotate actuator (148) (Figs. 1, 5,  14; ¶216-219, 230, 232-233).

As per Claim 4 [the second], Cohen further discloses wherein the first user input (as per movement of dial 244) is a joystick (Fig. 14; ¶18, 24, 233, claim 6).

As per Claim 7 [the first], Cohen further discloses wherein the steps of advancing (as per dial 244 set to “forward”) the guide wire (142) and rotating (as per dial 246 set to “counter clockwise” or “clockwise”) while retracting (as per dial 244 set to “reverse”) the guide wire (142) are repeated until the guide wire (142) is in the desired path (as per advancement of guidewire 142 as per user’s intention) (Figs. 1, 14; ¶216-219, 233).

As per Claim 6 [the second], Cohen further discloses wherein the guide wire (142) is rotated (as per dial 246 set to “counter clockwise” or “clockwise”) while retracted in response to the first user input (as per movement of dial 244) to retract the guide wire (142) when the second user input (as per movement of dial 246) has been selected (Figs. 1, 14; ¶216-219, 233).

As per Claim 7 [the second], Cohen further discloses wherein rotating (as per dial 246 set to “counter clockwise” or “clockwise”) the guide wire (142) includes rotating (as per dial 246 set to “counter clockwise” or “clockwise”) the guide wire (142) a first amount (as per setting of dial 246) in a first direction (as per “counter clockwise” or “clockwise”) and then rotated (as per dial 246 set to “counter clockwise” or “clockwise”) a second amount (as per another setting of dial 246) in the opposite direction (as per another of “counter clockwise” or “clockwise”) (Figs. 1, 14; ¶216-219, 233).
As per Claim “19”, Cohen discloses a catheter procedure system (100) (Figs. 1, 14; ¶216-219, 233) comprising:
a bedside system (as per claims 100, 101; ¶216-219, 239) comprising a guide wire (142 for embodiments as per ¶219 directed to guidewires), a guide wire advance/retract actuator (105) coupled to the guide wire (142) and a guide wire rotate actuator (148) coupled to the guide wire (148) (Figs. 1, 14; ¶216-219, 233); and
a control system (240) coupled to the bedside system (as per claims 100, 101; ¶216-219, 239) (Figs. 1, 14; ¶216-219, 233), the control system (240) comprising
 a user interface (242, 244, 246) including a first user input (244) and a second user input / input (246) (Figs. 1, 14; ¶216-219, 233).
at least one display (256) (Figs. 14-15; ¶233-234);
a controller (as per operation of station 240) programmed to:
automatically rotate (as per dial 246 set to “counter clockwise” or “clockwise”) a proximal end of the guide wire (142) about a longitudinal axis of the guide wire (142) a predetermined amount (as per setting of dial 246) using the guide wire rotate actuator (148) while the guide wire (142) is being retracted (as per dial 244 set to “reverse”) (Figs. 1, 14; ¶216-219, 233).

As per Claim “20”, Cohen further discloses wherein the controller (as per operation of station 240) is programmed to only automatically rotate (as per dial 246 set to “counter clockwise” or “clockwise”) the guide wire (142) the first retraction (as per dial 244 set to “reverse”) of the guide wire (142) when the guide wire (142) is retracted multiple times (as per setting of switch 248 of dial 246 to off after first instance of dial 244 set to “reverse”) (Figs. 1, 14; ¶216-219, 233).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims “5” and 6 [the first] are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US Pub. No. 2008/0009791) in view of Beyar (US Pub. No. 2008/0217564).

As per Claim “5”, Cohen discloses all limitations of Claim 4 [the second].  Cohen further discloses that the remote control station includes appropriate control knobs, levers, switches, buttons, slides, or other controls such as a joystick (¶18).  Cohen does not expressly disclose wherein the second user input is a touchscreen.
Beyar discloses a medical procedure system (100) with which a remote control console assembly (102) including a control console (150) governs operation of a device (106) for performing a medical procedure (Fig. 1; ¶42).  In one embodiment, the control console (150) includes an input device (304) in the form of a touch screen (Figs. 1, 3; ¶52).  In an alternative embodiment, the control console (150) includes an input device (304) in the form of a joystick (Figs. 1, 3; ¶52).  Like Cohen, Beyar is concerned with medical device control systems.
Therefore, from these teachings of Cohen and Beyar, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Beyar to the system of Cohen since doing so would enhance the system by reducing the cost of the system in the event that a suitable touch screen as per Beyar is cheaper to implement than a suitable dial.

As per Claim 6 [the first], Cohen discloses all limitations of Claim 4 [the second].  Cohen further discloses wherein the second user input includes a mouse interacting with information displayed on a monitor.  Cohen further discloses that the remote control station includes appropriate control knobs, levers, switches, buttons, slides, or other controls such as a joystick (¶18).  Cohen does not expressly disclose wherein the second user input includes a mouse interacting with information displayed on a monitor.
Beyar discloses a medical procedure system (100) with which a remote control console assembly (102) including a control console (150) governs operation of a device (106) for performing a medical procedure (Fig. 1; ¶42).  In one embodiment, the control console (150) includes an input device (304) in the form of a mouse (Figs. 1, 3; ¶52).  In an alternative embodiment, the control console (150) includes an input device (304) in the form of a joystick (Figs. 1, 3; ¶52).  Like Cohen, Beyar is concerned with medical device control systems.
Therefore, from these teachings of Cohen and Beyar, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Beyar to the system of Cohen since doing so would enhance the system by reducing the cost of the system in the event that a suitable mouse as per Beyar is cheaper to implement than a suitable dial.
Claim “8”-“16” are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US Pub. No. 2008/0009791) in view of Ohnishi (US Pub. No. 2005/0020878).

As per Claim “8”, Cohen discloses all limitations of Claim “1”.  Cohen further discloses wherein the remote control mechanism includes an apparatus or model resembling the human body for insertion of the guide wire including 3D mapping (¶25, 219).  Cohen does not expressly disclose receiving a set of parameters defining the desired path of an anatomy passing at least one junction point at a correct fist branch and a side branch.
Ohnishi discloses a system for routing a device through human anatomy in which the human anatomy includes a plurality of branch points (Fig. 31; ¶5) in which the branch points are displayed on a user interface (Figs. 23-26; ¶107- 109).  In this way, reliable navigation to correct branch positions is provided (¶6, 112).  Like Cohen, Ohnishi is concerned with medical data systems.
Therefore, from these teachings of Cohen and Ohnishi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ohnishi to the system of Cohen since doing so would enhance the system by enhancing reliability of navigation.

As per Claim “9”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “8”.  Cohen further discloses wherein rotating (as per dial 246 set to “counter clockwise” or “clockwise”) the guide wire (142) includes rotating (as per dial 246 set to “counter clockwise” or “clockwise”) the guide wire (142) a first amount (as per setting of dial 246) in a first direction (as per “counter clockwise” or “clockwise”) and then rotated (as per dial 246 set to “counter clockwise” or “clockwise”) a second amount (as per another setting of dial 246) in the opposite direction (as per another of “counter clockwise” or “clockwise”) (Figs. 1, 14; ¶216-219, 233).

As per Claim “10”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “9”.  Cohen further discloses advancing (as per dial 244 set to “forward”) the guide wire (142) through the desired path (as per advancement of guidewire 142 as per user’s intention) and determining if the distal tip (188) of the guide wire (142) is in the desired path (as per advancement of guidewire 142 as per user’s intention) (Figs. 1, 14; ¶216-219, 233).
Cohen does not expressly disclose wherein the determining is based at least on at least one image of a region of interest past the junction point using a controller of the catheter procedure system.
See rejection of Claim “8” for discussion of teachings of Ohnishi.
Therefore, from these teachings of Cohen and Ohnishi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ohnishi to the system of Cohen since doing so would enhance the system by enhancing reliability of navigation.

As per Claim “11”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “10”.  Cohen further discloses wherein retracting (as per dial 244 set to “reverse”) the guide wire (142) includes rotating (as per dial 246 set to “counter clockwise” or “clockwise”) the guide wire (142) while retracting (as per dial 244 set to “reverse”) the distal tip (188) of the guide wire (142) (Figs. 1, 14; ¶216-219, 233).
Cohen does not expressly disclose wherein the retracting is to a position before the junction point if the distal tip of the guide wire is not in the desired path past the junction point.
See rejection of Claim “8” for discussion of teachings of Ohnishi.
Therefore, from these teachings of Cohen and Ohnishi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ohnishi to the system of Cohen since doing so would enhance the system by enhancing reliability of navigation.

As per Claim “12”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “11”.  Cohen further discloses repeating the steps of advancing (as per dial 244 set to “forward”) the guide wire (142), determining if the distal tip (188) of the guide wire (142) is in the desired path (as per advancement of guidewire 142 as per user’s intention), and retracting (as per dial 244 set to “reverse”) the guide wire (142) until the guide wire (142) is in the desired path (as per advancement of guidewire 142 as per user’s intention), wherein the guide wire (142) is rotated (as per dial 246 set to “counter clockwise” or “clockwise”) only with the first retraction (as per dial 244 set to “reverse”) of the guide wire (142) (as per setting of switch 248 of dial 246 to off after first instance of dial 244 set to “reverse”) (Figs. 1, 14; ¶216-219, 233).

As per Claim “13”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “8”.  Cohen further discloses wherein the proximal end of the guide wire (142) is rotated (as per dial 246 set to “counter clockwise” or “clockwise”) a predetermined amount (as per setting of dial 246) independent of the desired path (as per advancement of guidewire 142 as per user’s intention) (Figs. 1, 14; ¶216-219, 233).

As per Claim “14”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “8”.  Cohen further discloses wherein the guide wire (142) is retracted (as per dial 244 set to “reverse”) a predetermined amount (as per response of guidewire 142 to setting of dial 244) (Figs. 1, 14; ¶216-219, 233).

As per Claim “15”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “8”.  Cohen further discloses wherein rotating (as per dial 246 set to “counter clockwise” or “clockwise”) the proximal end of the guide wire (142) includes rotating (as per dial 246 set to “counter clockwise” or “clockwise”) the guide wire (142) about a longitudinal axis of the guide using (142) a guide wire rotate actuator (148) (Figs. 1, 7; 14; ¶216-219, 233-226, 233).

As per Claim “16”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “15”.  Cohen further discloses wherein the first user input (as per movement of dial 244) is a joystick (Fig. 14; ¶18, 24, 233, claim 6).

Claims “17” and “18” are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US Pub. No. 2008/0009791) in view of Ohnishi (US Pub. No. 2005/0020878), further in view of Beyar (US Pub. No. 2008/0217564).

As per Claim “17”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “16”.  Cohen further discloses that the remote control station includes appropriate control knobs, levers, switches, buttons, slides, or other controls such as a joystick (¶18).  Cohen does not expressly disclose wherein the second user input is a touchscreen.
Beyar discloses a medical procedure system (100) with which a remote control console assembly (102) including a control console (150) governs operation of a device (106) for performing a medical procedure (Fig. 1; ¶42).  In one embodiment, the control console (150) includes an input device (304) in the form of a touch screen (Figs. 1, 3; ¶52).  In an alternative embodiment, the control console (150) includes an input device (304) in the form of a joystick (Figs. 1, 3; ¶52).  Like Cohen, Beyar is concerned with medical device control systems.
Therefore, from these teachings of Cohen, Ohnishi, and Beyar, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Beyar to the system of Cohen as modified in view of Ohnishi since doing so would enhance the system by reducing the cost of the system in the event that a suitable touch screen as per Beyar is cheaper to implement than a suitable dial.

As per Claim “18”, the combination of Cohen and Ohnishi teaches or suggests all limitations of Claim “16”.  Cohen further discloses that the remote control station includes appropriate control knobs, levers, switches, buttons, slides, or other controls such as a joystick (¶18).  Cohen does not expressly disclose wherein the second user input includes a mouse interacting with information displayed on a monitor.
Beyar discloses a medical procedure system (100) with which a remote control console assembly (102) including a control console (150) governs operation of a device (106) for performing a medical procedure (Fig. 1; ¶42).  In one embodiment, the control console (150) includes an input device (304) in the form of a mouse (Figs. 1, 3; ¶52).  In an alternative embodiment, the control console (150) includes an input device (304) in the form of a joystick (Figs. 1, 3; ¶52).  Like Cohen, Beyar is concerned with medical device control systems.
Therefore, from these teachings of Cohen, Ohnishi, and Beyar, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Beyar to the system of Cohen as modified in view of Ohnishi since doing so would enhance the system by reducing the cost of the system in the event that a suitable mouse as per Beyar is cheaper to implement than a suitable dial.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664